DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application # 16630186, entitled: HOLDER DEVICE, filed on 01/10/2020.  Claims 11-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 11-12, 14-16, and 18-20 recite the phrase, “and/or,” repeatedly.  It is unclear whether the Applicant is claiming limitation A AND limitation B, or limitation A OR limitation B.  For clarity, the Examiner recommends that the Applicant disclose specifically which limitations he is attempting to gain coverage over.  For example, claim 11 would be clearer if it recites: “A 
	Claims 11 and 15-16 recite the phrase, “is or can.”  This limitation is indefinite, because it implies that either the limitation explicitly performs a function, or it is capable of performing that function.  For clarity, the Examiner recommends that the Applicant explicitly recite the function and structural limitations of the claimed invention.  For example, claim 11, line 4 can recite: “one securing foot, which is detachably arranged on the holder plate…”
Regarding claim 12, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For Examination purposes, the phrase will be understood to recite that the flexible bendable retaining element is capable of being a cable, band, or wire, as disclosed in claim 12.
Claim 13 recites the limitation "the retaining means" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It appears that this is merely a typographical error.  Lines 1-2 of claim 13 refer to the retaining mechanism comprises a fastening section.  Then, line 4 refers to “the fastening section of the retaining means.”  It is believed that “retaining means” should be “retaining mechanism.”  For Examination purposes, the retaining means will be interpreted as the retaining mechanism.
Claim 14 recites the limitation "the display element" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Independent claim 11 refers to a “display device,” in line 1.  For Examination purposes, “the display element,” will be understood to refer to the display device, introduced in claim 11.  The Examiner recommends the Applicant change this phrase for clarity.
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The three-prong analysis conducted by the Examiner is as follows:
(A)	The claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
In the instant case, the phrase “stop means” (see line 3 of claim 13), refers to a protrusion and/or a cross section of the securing foot which broadens from the display element toward the holder plate (as disclosed on pg. 3, lines 15-17).  The stop means appear to prevent movement of an element, but it is not clear what is stopped, or how it is stopped.
The phrase “hinge-like bearing means,” (see line 3 of claim 15), is referred to as allowing the retaining mechanism to be fixed on the vehicle component, but it is not clear how this is accomplished. 
The phrase “latching means,” (see line 2 of claim 16), is referred to as having the ability to lock the retaining mechanism to the holder plate.  However, it is unclear how this locking or latching occurs.
The phrase “retaining means,” (see line 1 of claim 18), is referred to as having the function of housing or covering.  However, it is unclear what structural limitations accomplish this retention.
Therefore, prong (A) is met.
(B)	The term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”;
	Neither of the phrases, “stop means,” “hinge-like bearing means,” “latching means,” or “retaining means,” is not modified by a transitional word or phrase.
Therefore, prong (B) is not met.
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
In the instant case, “stop means” is followed by “having a diameter which is greater than the diameter of the opening of the fastening section of the retaining means,” in claim 13.  The limitations appear to describe a diameter associated with the “stop means,” but fail to disclose sufficient structure drawn to the function of stopping. 
The phrase “hinge-like bearing means,” is followed by “by which the retaining mechanism is fixed to the vehicle component,” in claim 15.  The language following “hinge-like bearing means,” provides the function that this element accomplishes, but fails to explicitly disclose how that function is accomplished.   
The phrase “latching means,” is followed by, “by which the retaining mechanism can be locked on the holder plate,” as disclosed in claim 16.  Again, the language following “latching means,” provides the function that is accomplished by the latching, but fails to explicitly disclose structural limitations for accomplishing that latching.
Therefore, prong (C) is met in the above cases.  
The phrase “retaining means,” is followed by “comprises housing-like cover surrounding the holder plate.  In this case, prong (C) is not met.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minikey, Jr. et al. (U.S. Pub. 20140055617).
Regarding claim 11, Minikey discloses a holder device 10 for a rear-view mirror 12 of a motor vehicle, comprising: at least one holder plate 22 fixed to a panel 26, and having at least one securing foot 18, which is detachably arranged on the holder plate 22 (as seen in Fig. 3), at least one retaining mechanism 120 at least partially surrounding the securing foot 18, which is fixed to a vehicle component 105 spaced apart from the holder plate 22, and which limits a movement of the securing foot 18 in a state in which it is at least partially detached from the holder plate 22 in form fitting manner (as seen in Fig. 1).
	Regarding claim 12, Minikey discloses the holder device 10, where the retaining mechanism 120 comprises a flexible bendable retaining element, such as a cable, band, or wire (as discussed in para. [0068], lines 4-6), or the retaining mechanism 120 comprises a shape-stable retaining element.
	Regarding claim 13, Minikey discloses the holder device 10, where the retaining mechanism 120 comprises a fastening section 124 having an opening 126, through which the securing foot 18 extends (as seen in Fig. 2), and the securing foot 18 comprises a stop means (as seen in Fig. 3 below), having a diameter which is greater than the diameter of the opening 126 of the fastening section 124 of the retaining mechanism 120.
	Regarding claim 14, Minikey discloses the holder device 10, where the stop means comprises a protrusion 28 of the securing foot 18 which broadens from the display element 132 toward the holder plate 22 (as seen in Fig. 3).
	Regarding claim 15, Minikey discloses the holder device 10, further comprising: at least one fixing element 60 by which the retaining mechanism 120 is fixed on the panel 26 and the holder plate 22 and by at least one hinge-like bearing means 102 by which the retaining mechanism 120 is fixed to the vehicle component 105 (as seen in Fig. 22).
	Regarding claim 16, Minikey discloses the holder device 10, where the fixing element 60 comprises at least one latching means 92,94 (as seen in Fig. 14), by which the retaining mechanism 120 can be locked on the holder plate 22 (as discussed in para. [0067], lines 23-29), and the hinge-like bearing means 102 releases the retaining mechanism 120 for a rotation movement in the state of the securing foot 18 at least partly detached from the holder plate 22 (as seen in Fig. 3).
	Regarding claim 17, Minikey discloses the holder device 10, where the fixing element 60 has at least one predetermined breaking point.  The Examiner submits that whether the fixing element 60 is made of plastic or metal, it inherently possesses a predetermined breaking point, due to its composition.  
	Regarding claim 18, Minikey discloses the holder device 10, where the retaining mechanism 120 comprises a housing-like cover surrounding the holder plate 22 and at least the securing foot 18, especially over its entire circumference (as seen in Fig. 2).
	Regarding claim 19, Minikey discloses the holder device 10, where the vehicle component 105 comprises a camera (as discussed in para. [0070], lines 6-9).


    PNG
    media_image1.png
    744
    490
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minikey as applied to claim 11 above, and further in view of Chieppa et al. (U.S. Pub. 20140175250).
	Regarding claim 20, Minikey is discussed above, and fails to explicitly disclose where the retaining mechanism 120 comprises a single or multiple-component plastic.  Chieppa teaches a retaining mechanism 10 that is made of plastic (as disclosed in para. [0029], lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a plastic retaining mechanism for Minikey’s holder device, in order to provide a lightweight mechanism, which would result in the inertial forces acting on the retaining mechanism to be relatively low, and consequently do not cause disengagement of the components of the device, as taught to be desirable by Chieppa (see discussion in para. [0029], lines 3-7).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to Minikey and Chieppa above, the Examiner submits the Notice of References Cited (PTO-892), which discloses additional mounting mechanisms capable of being secured to a flat surface within a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832.  The examiner can normally be reached on M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        27-Mar-21

/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632